Citation Nr: 0811089	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO. 04-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for recurrent pelvic 
pain.

2. Entitlement to service connection for thoracic 
scoliosis/lumbosacral pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1998 to July 2002.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, District of Columbia, which, in pertinent part, 
denied service connection for recurrent pelvic pain and 
thoracic scoliosis/lumbosacral pain. Jurisdiction is now with 
the New Orleans, Louisiana RO.

In July 2004, the veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record. 

In December 2006, the Board remanded to the RO the claims on 
appeal for compliance with law regarding VA's duty to notify 
under the Veterans Claims Assistance Act (VCAA); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

While the RO advised the veteran in accordance with 
applicable law and further medical evidence was obtained, the 
evidence is presently not sufficiently developed to enable 
effective appellate review. The appeal is therefore REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action, 
on her part, is required.


REMAND

Regarding the veteran's claim for service connection for 
thoracic scoliosis/lumbosacral pain, the record indicates 
that the veteran's thoracic scoliosis diagnosis is a 
congenital disorder. For purposes of entitlement to benefits, 
the law provides that congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9. 
However, VA's General Counsel has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service. See VAOPGCPREC 82-90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

The veteran's service medical records show various complaints 
of back pain beginning in May 1999 when the veteran was 
diagnosed with back pain. Subsequently, the veteran was 
diagnosed with muscle sprain, spasm of the thoracic spine, 
thoracic spine strain, thoracolumbar strain, lumbar strain, 
lumbosacral myofascial pain, and scoliosis. The April 2002 
separation Report of Medical History shows that the veteran 
reported having recurrent back pain. The April 2002 
separation Report of Medical Examination reveals a normal 
spine. A subsequent May 2002 service medical record shows a 
diagnosis of thoracic spine strain and myofascial back pain.

Post-service, a June 2002 VA examination report shows that 
the veteran was diagnosed with recurrent mid and low back 
pain and thoracic scoliosis. 

An August 2002 VA treatment record shows a diagnosis of pain 
to the back. A September 2002 VA treatment record shows the 
veteran was diagnosed with status post motor vehicle accident 
with back pain.

In July 2004, the veteran testified during an RO hearing and 
stated that that she noted a problem with her back initially 
about seven or eight years previously when she was moving 
boxes and hurt her back.

VA treatment records dated from August 2004 to July 2005 show 
diagnoses of low back pain and myofascial low back pain. A 
June 2005 VA treatment record shows that the veteran had back 
pain after falling in the bathtub the previous evening.

An August 2006 VA magnetic resonance imaging (MRI) of the 
lumbar spine revealed minimal circumferential disc bulge at 
L4-5 without stenosis. The remainder of the MRI of the 
lumbosacral spine was negative.

The record reveals current diagnoses of thoracic scoliosis 
and disc bulge at L4-5. Although the diagnosis of disc bulge 
at L4-5 occurred approximately four years after the veteran's 
discharge from service, the treatment records indicate that 
the veteran has complained of back symptoms while in service 
and immediately after her discharge from service to the 
present time. 

As the veteran is shown to have a current non-congenital 
disability of disc bulge at L4-5, the service medical records 
show that she complained of low back pain throughout service 
and upon separation from service, and post-service treatment 
records show that she complained of back pain soon after her 
discharge from service and continued to receive treatment for 
her back to the present time, a VA examination is necessary 
to determine whether the veteran has a current back 
disability that is related to her service, or whether the 
veteran's congenital thoracic scoliosis was aggravated by her 
service. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 
38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA will provide a medical examination or 
obtain a medical opinion if the evidence indicates the 
existence of a current disability or persistent or recurrent 
symptoms of a disability that may be associated with an 
event, injury, or disease in service, but the record does not 
contain sufficient medical evidence to decide the claim). 

VA cannot determine these issues without resort to competent 
medical evidence. It is well-settled that in its decisions, 
the Board may not rely upon its own unsubstantiated medical 
opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). As 
such, without further clarification, the Board is without 
medical expertise to ascertain whether the veteran's claimed 
disability is related to her service.

In addition, regarding the veteran's claim for service 
connection for recurrent pelvic pain, the service medical 
records show that the veteran had various complaints of 
abdominal pain and pelvic pain during service. Initially, in 
August 1999, the veteran was diagnosed with lower abdominal 
pain. In October 1999, she was diagnosed with abdominal 
cramping, possibly related to menses cycle. A December 1999 
record shows a diagnosis of intermenstrual bleeding, rule out 
ovarian pathology/ovulatory hormone. A September 2001 record 
shows a diagnosis of abdominal pain with questionable 
etiology - delayed menses. An October 2001 X-ray revealed no 
evidence for large or abnormal ovarian cysts and small 
follicles were noted bilaterally. There was no evidence of 
adenexal mass. In April 2002, the veteran was diagnosed with 
pelvic pain. The April 2002 separation Report of Medical 
History shows that the veteran reported having treatment for 
a gynecological disorder and a change in menstrual pattern. 
The April 2002 separation Report of Medical Examination 
revealed a normal pelvic exam.

Post-service, in September 2002, as shown in a VA treatment 
record, the veteran complained of light vaginal bleeding 
since that morning. She also complained of suprapubic/pelvic 
pain. The diagnosis was breakthrough vaginal bleeding likely 
secondary to missing oral contraceptive pills. A September 
2002 VA treatment record shows a diagnosis of right groin 
pain with unknown etiology. In March 2003, the veteran was 
diagnosed with bacterial vaginosis.

On March 2004 VA examination, the veteran reported a history 
of chronic pelvic pain for the past three years. She was 
diagnosed with chronic pelvic pain, controlled with 
medications.

A June 2004 VA treatment record shows a diagnosis of 
vaginitis. A January 2005 VA treatment record shows a 
diagnosis of secondary amenorrhea and a February 2005 record 
shows a diagnosis of history of pelvic pain.

The veteran's claim for service connection for recurrent 
pelvic pain was initially denied by the RO because the 
veteran was not shown to have a current underlying disability 
resulting in pelvic pain. Review of the record reveals that 
the veteran has post-service diagnoses of bacterial vaginosis 
and vaginitis. However, it is not clear whether these 
diagnoses are chronic disabilities, and if so, whether they 
are related to the veteran's complaints of pelvic pain in 
service. Therefore, as stated above, as the record is not 
clear as to whether the veteran has a current disability and 
whether that disability is related to service, a VA 
examination is necessary to obtain an opinion from a medical 
professional. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2007), 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon, 20 Vet. 
App. at 79.

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and gynecological examinations at an 
appropriate VA medical facility. The veteran is hereby 
advised that failure to report to the scheduled examinations, 
without good cause, may well result in a denial of the claims 
for service connection. See 38 C.F.R. § 3.655 (2007). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the veteran fails to report to 
the scheduled examinations, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
her by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in New Orleans, Louisiana, dated up to 
August 2007. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). The RO must obtain all outstanding 
pertinent medical records from the New Orleans VAMC since 
August 2007, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2007) as regards requesting records from Federal 
facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the New 
Orleans VAMC all pertinent records of 
evaluation or treatment of the veteran's 
back and any gynecological treatment, from 
August 2007 to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records or responses received should be 
associated with the claims file.

2. The RO should arrange for the veteran to 
undergo orthopedic and gynecological 
examinations by physicians at an appropriate 
VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual(s) designated 
to examine the veteran, and the report(s) 
of the examination(s) should include 
discussion of the veteran's documented 
medical history and assertions. All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. The 
physician(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

Back Disorder
The physician must review all pertinent 
records associated with the claims file, 
particularly the veteran's service medical 
records, the veteran's assertions 
regarding her in-service complaints of 
back pain, post-service treatment records 
showing complaints of back pain, and the 
August 2006 VA MRI. Thereafter, the 
physician should offer an opinion 
regarding the following:

a) Whether the veteran's thoracic 
scoliosis is a congenital disorder that 
preexisted service.

b) If the thoracic scoliosis is a 
congenital disorder, whether thoracic 
scoliosis was aggravated by service beyond 
the normal progression of the disease.

c) Whether the veteran has a current non-
congenital back disability (to include 
bulging disc L4-5) that is causally or 
etiologically related to the veteran's 
service.

Recurrent Pelvic Pain
The physician must review all pertinent 
records associated with the claims file, 
particularly the veteran's service medical 
records, the veteran's assertions 
regarding her in-service complaints of 
pelvic pain, post-service treatment 
records showing complaints of pelvic pain, 
and the post-service diagnoses of 
vaginitis and bacterial vaginosis. 
Thereafter, the physician should offer an 
opinion as to whether the veteran has a 
chronic gynecological disability. If so, 
the physician should opine as to whether 
any chronic gynecological disability is 
causally or etiologically related to the 
veteran's service.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

